Citation Nr: 0821806	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  97-25 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), for the period 
from February 17, 1996 through February 21, 1996.  (A 
temporary total evaluation pursuant to 38 C.F.R. § 4.29 is in 
effect from February 22, 1996, through June 30, 1996, based 
on a period of VA hospitalization for PTSD.) 

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD for the period from July 1, 1996 through November 6, 
1996.

3.  Entitlement to an initial rating in excess of 30 percent 
for PTSD for the period from November 7, 1996, forward.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a tendon laceration of the left (minor) 
hand, involving digits 2, 3, 4, and 5.




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
February 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The April 1997 rating decision granted 
service connection for PTSD, and assigned an initial 
evaluation of 10 percent, effective from February 17, 1996.  
The April 1997 rating decision also granted service 
connection for the left hand disability at issue, and 
assigned a noncompensable evaluation, effective from February 
17, 1996.

In a decision dated in June 2000, the Board increased the 
initial rating for PTSD to 30 percent prior to June 11, 1999; 
denied an initial staged rating in excess of 10 percent for 
PTSD from June 11, 1999; and granted an initial rating of 10 
percent for a tender scar, residual of tendon laceration of 
the left hand, involving digits 2, 3, 4, and 5.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
May 2001, the Court granted the Secretary's motion and 
vacated that part of the Board's decision that denied an 
initial rating in excess of 30 percent for PTSD prior to June 
11, 1999, denied an initial staged rating in excess of 10 
percent for PTSD from June 11, 1999, and did not grant an 
initial rating in excess of 10 percent for a tender scar, 
residual of a tendon laceration of the left hand, involving 
digits 2, 3, 4, and 5.  The Court then remanded the case to 
the Board for another decision, taking into consideration 
matters raised in its order.

In a decision dated in June 2002, the Board denied an initial 
rating in excess of 30 percent for PTSD prior to June 11, 
1999, an initial rating in excess of 10 percent for PTSD from 
June 11, 1999, and an initial rating in excess of 10 percent 
for a tender scar, residual of tendon laceration of the left 
hand, involving digits 2, 3, 4, and 5.  The veteran appealed 
the Board's decision to the Court.  In June 2003, the Court 
issued another order, which granted a joint motion of the 
parties, dated that same month, to vacate and remand the 
Board's June 2002 decision.  

In a September 2002 RO rating decision, the RO granted a 
temporary total evaluation pursuant to 38 C.F.R. § 4.29, 
based on a period of VA hospitalization for PTSD, for the 
period from February 22, 1996, to June 30, 1996.

Pursuant to the June 2003 Joint Motion and Court Order, the 
Board remanded the issues on appeal in June 2004 to the RO.  

In a January 2005 supplemental statement of the case/rating 
decision, the RO increased the veteran's initial rating for 
PTSD from June 11, 1999, from 10 to 30 percent.  The other 
determinations were confirmed. 

In a June 2005 Board decision, the Board granted an initial 
rating of 50 percent prior to November 7, 1996, and denied an 
initial rating in excess of 30 percent for the period from 
November 7, 1996, forward.  

In a rating decision dated in November 2005, the RO 
implemented the June 2005 Board decision, and assigned 
ratings for service-connected PTSD of 50 percent from 
February 17, 1996; (a temporary total rating of 100 percent 
based on a period of hospitalization for service-connected 
PTSD from February 22, 1996, to June 30, 1996); a rating of 
50 percent from July 1, 1996, to November 6, 1996; and a 
rating of 30 percent from November 7, 1996.

In a September 2007 decision, the Court vacated the Board's 
June 2005 decision and remanded the matter to the Board for 
readjudication.  The below action is directed in view of 
Court's September 2007 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the veteran's claim for a higher initial 
rating for PTSD, in a September 2007 decision, the Court of 
Appeals for Veterans Claims found specific error in the 
Board's lack of consideration in its June 2005 decision of 
whether a temporary total evaluation pursuant to 38 C.F.R. 
§ 4.29 was warranted for the period from July 1, 1996, to 
September 30, 1996.  This issue arises from the fact that the 
veteran was in receipt of VA domiciliary care from June 26, 
1996, to September 5, 1996.  The Court additionally requested 
that the Board readjudicate the veteran's initial rating 
claim for the "entire period on appeal."  The Board notes 
that the RO has not developed for appellate consideration the 
matter of entitlement to a temporary total evaluation for the 
period from July 1, 1996, to September 30, 1996.  (See 
Supplemental Statement of the Case (SSOC) dated in January 
2005.)  Nevertheless, the Court has essentially found this 
matter to be inextricably intertwined with the matter of a 
higher initial rating for PTSD.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  Further, the Board notes that the 
claims file does not contain the kinds of information 
required for adjudication pursuant to 38 C.F.R. § 4.29, such 
as periods of authorized absence, whether the domiciliary 
care was provided based on the medical need for inpatient 
treatment or observation, etc.  See 38 C.F.R. § 4.29.  
Moreover, the VAMC summary of domiciliary care reflects that 
there are additional records of psychiatric treatment and 
examination for this period that have not been associated 
with the claims files.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  For these reasons, this matter is remanded to 
the RO for further adjudication and development.  

Additionally, the most recent VA examination for PTSD, and 
attempt to obtain up-to-date treatment records for the 
veteran's PTSD and service-connected left hand disability, 
took place in late 2004.  A new VA examination and an effort 
to update the claims file with respect records of relevant 
private or VA treatment would be helpful in adjudication of 
the veteran's claims.

VA records indicate that the veteran did not attend a VA 
examination of the left hand in December 2004.  In its 
September 2007 decision, the Court found that it was not 
clear from the record whether the veteran was sent notice of 
a VA examination of the left hand, and noted VA's inability 
to point the Court to any evidence in the record that 
supported the presumption that that the appellant was sent 
notice of such an examination.  The Court further noted that 
there was no explanation for the appellant's cooperation with 
his November 2004 mental examination, but not his December 
2004 physical examination.  The Court stated that the 
veteran's failure to attend an examination is of no 
consequence if he did not have notice of the examination.  In 
light of inadequate information to demonstrate that the 
veteran was sent notice of the examination, the Court found 
inadequate reasons and bases in the Board decision in support 
of "its conclusion that the appellant, without good cause, 
failed to report for the Board ordered 2004 VA examination 
regarding his left hand disability."  Additionally, as the 
veteran's then-representative noted in a brief to the Court, 
the accuracy of the records of the VAMC are called into 
question by a VAMC printout that indicates that the veteran 
failed to report for his "Initial evaluation for po" ("po" 
appears to have been all that would display in the report of 
the words "post-traumatic stress disorder") as well as 
indicating that he failed to report for examinations of the 
"hands, thumb, and fingers" and "scars."  (See Brief of 
Appellant, page 18.)  Given the apparent irregularities with 
respect to the VAMC's record-keeping, and information 
insufficient to substantiate to the Court that the veteran 
was notified of the scheduling of the December 2004 VA 
examination of his left hand, the Board has insufficient 
information to find that he did not have good cause for his 
failure to report for the VA examination of the left hand 
scheduled for December 2004.  The veteran's claim may have 
been prejudiced by the cancellation of the December 2004 VA 
examination.  Accordingly, the veteran should be re-scheduled 
for a VA examination of the left hand.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his PTSD or 
disability of the left hand since his 
discharge from service in February 1996 
though the present time.  After any 
required releases for medical information 
are requested and obtained from the 
veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained and associated 
with the claims file.

The records sought must include all 
available records of the veteran's VA 
domiciliary care at the VA Medical Center 
in Cincinnati, Ohio, from June 26, 1996, to 
September 5, 1996.

2.  When the above action has been 
completed, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the current nature and severity 
of the service-connected post-traumatic 
stress disorder, and for an appropriate VA 
examination to determine the nature and 
severity of the residuals of tendon 
laceration of the left hand, involving 
digits 2, 3, 4, and 5.  All indicated tests 
and studies should be performed.  The 
claims folder must be made available to 
each examiner for review prior to each 
examination.  The respective examiner 
should provide an opinion concerning the 
impact of the veteran's service-connected 
post-traumatic stress disorder, and the 
impact of the service-connected left hand 
disability, respectively, on the veteran's 
ability to work.  The rationale for all 
opinions expressed should be explained.

All available documentation as to 
scheduling and notice of the examinations 
(to include a copy of all examination 
notice letters to the veteran) should be 
associated with the claims file, and the 
veteran should be notified that failure to 
appear for his scheduled examinations 
without good cause may result in the 
denial of his claims.

3.  The RO should adjudicate the matter of 
entitlement to a temporary total 
evaluation pursuant to 38 C.F.R. § 4.29, 
based on a period of VA domiciliary care 
from June 26, 1996, to September 5, 1996.  
All required actions with respect to VCAA 
notice, adjudication, development, and due 
process should be accomplished with 
respect to this issue.

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims.  With respect to the 
claim for an increased initial rating for 
a left hand disability, for the period 
prior to August 30, 2002, the claim should 
be considered only with respect to the 
former criteria for rating skin disorders.  
See VAOPGCPREC 3-2000.  For the period 
from August 30, 2002, the RO must consider 
both the former rating criteria for the 
evaluation of skin disorders, 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7819 
(effective prior to August 30, 2002), and 
the current schedular criteria for rating 
skin disorders, 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833 (effective from 
August 30, 2002), and rate the veteran's 
disability by reference to whichever 
schedular criteria is more favorable to 
him.  See VAOGCPREC 3-2000.   

With respect to the claim for an increased 
rating for post-traumatic stress disorder, 
for the period prior to November 7, 1996, 
the claim should be considered only with 
respect to the former criteria for rating 
post-traumatic stress disorder.  See 
VAOGCPREC 3-2000.  For the period from 
November 7, 1996, the RO must consider 
both the former rating criteria for the 
evaluation of post-traumatic stress 
disorder, 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 
1996), and the new schedular criteria for 
rating post-traumatic stress disorder, 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective from November 7, 1996), and 
rate the veteran's disability by reference 
to whichever schedular criteria is more 
favorable to him.  

When readjudicating these claims, the RO 
must also take into consideration the 
applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The RO should also consider 
whether either claim should be forwarded 
to the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.

5.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC), 
which must contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to the 
record since the most recently issued 
Statement of the Case or SSOC for each 
issue.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


